NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A – FIG.1 with claims 1-15 in the reply filed on 11/22/2021 is acknowledged.
Claim(s) 15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B – FIG.2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1, 2, 3” has been used to designate both antennas and beacons in different figures, which can create confusion as to which characters belong to what.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 11, paragraph [0056], lines 3 includes the term “data carrier 123” which does not match the numbering in the drawings.  Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
For all claims 1-14, any reference numerals such as 1-4 should be deleted to avoid issues with improper reference numerals not matching the correct elements, or avoid repeating using the same numerals, as used in the drawings and specification.
Claim 1, on line 13, limitation “at least one beacon additionally contain a unique beacon ID” should be --at least one beacon additionally contains a unique beacon ID--.
Claim 3, line 4, the limitation “an advertising mode” appears to be a duplicate limitation, which should be corrected.
Remaining claims 2-14 are objected to due to their dependency to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the duplicate limitation of “an access control device” makes the limitations of claim 1 and subsequent claims difficult to read on the original drawings and specification and difficult to determine if limitations are drawn to one access control device or another access control device.   The limitation “an access control device” should be changed to --the access control device--.
Re claim 1, the limitations of “data carrier” should be corrected to indicate the existence of a plurality of data carriers claimed within claim 1 and subsequent claims.  For example, the first instance of the limitation could be changed to --at least one data carrier--, wherein subsequent limitations of “data carrier” could be changed to --the at least one data carrier--, --the data carrier--, --such data carrier--, or --the same data carrier--, etc. as needed by the claim language.  The claims were understood to include at least one or more data carriers.
Furthermore for claim 1, the limitations (emphasis added along with notes) below are not clearly understood, given that multiple recitations of access control device, data carrier, IDs (i.e. beacon ID, unique identifier TID, unique beacon ID) are claimed, which makes the claim unclear as to which actual element is being further limited:
“positive identification of each at least one beacon transmitted by each data carrier is ensured by the combination of the unique identifier of the data carrier and the unique beacon ID for the data carrier, and Received Signal Strength Indicators (RSSI) values of the same respective beacon of a data carrier are used in the course of Received Signal Strength Indicators (RSSI) analysis, the data carrier located closest to an access control device in the direction of access is determined by RSSI analysis and the ID (which ID is being referred to  – beacon ID, unique identifier TID, unique beacon ID), which is transmitted by this data carrier (there could be more than one data carrier
Clarification and correction of claim language as indicated above is required to properly interpret the scope of the claim(s).
Re claims 2, and 8-10 also include duplicate limitations of “an access control device”, which create conflict in interpretations of the same limitation in claim 1.  Proper correction and explanation is necessary.
All other dependent claims are rejected under the same reasoning since they depend on claim 1.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683

/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        12/2/2021